Citation Nr: 1628835	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  11-18 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the debt incurred in the adjustment of benefits due to drill pay receipt is valid.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1983 to February 1992 and from December 2003 to April 2005, with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.   


FINDINGS OF FACT

On February 24, 2016, VA received notification that the Veteran was withdrawing his appeal.


CONCLUSION OF LAW

The criteria for withdrawal from appeal of the issue of whether the debt incurred in the adjustment of benefits due to drill pay receipt is valid have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal on the issue of the validity of the debt incurred due to drill pay receipt; hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


